NO. 12-14-00203-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

LINDA C. TATE REDDIC,                               §    APPEAL FROM THE 321ST
APPELLANT

V.                                                  §    JUDICIAL DISTRICT COURT

LARRY D REDDIC SR.,
APPELLEE                                            §    SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on March 10, 2014. Under
rule of appellate procedure 26.1, the notice of appeal must be filed within thirty days after the
judgment is signed. However, Appellant, Linda C. Tate Reddic, filed a motion for new trial. See
TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed within ninety days after
judgment signed if any party timely files motion for new trial). Therefore, her notice of appeal
was due to have been filed no later than June 8, 2014. Reddic did not file her notice of appeal
until July 7, 2014, and did not file a motion for extension of time to file the notice of appeal. See
TEX. R. APP. P. 26.3 (authorizing appellate court to extend time for filing notice of appeal if,
within fifteen days of deadline for filing notice of appeal, party files notice of appeal in trial
court and motion for extension of time in appellate court). Because the notice of appeal was not
filed on or before June 8, 2014, it was untimely.
       On January 7, 2015, this Court notified Reddic pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3 that her notice of appeal was untimely. Reddic was further informed
that the appeal would be dismissed unless, on or before January 19, 2015, the information in the
appeal was amended to show the jurisdiction of this Court. Reddic responded by explaining why
she was unable to file the notice of appeal on July 3, 2014. However, this information does not
show the jurisdiction of this Court.
        Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered January 21, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.




                                                 (PUBLISH)


                                                     2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        JANUARY 21, 2015


                                        NO. 12-14-00203-CV


                                    LINDA C. TATE REDDIC,
                                           Appellant
                                              V.
                                     LARRY D REDDIC SR.,
                                           Appellee


                               Appeal from the 321st District Court
                         of Smith County, Texas (Tr.Ct.No. 12-1808-D)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J. and Hoyle, J.